89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David HILL, Appellant,v.STATE of Iowa;  Steve McCoy;  Michael Moorland;  Sam Erhart,Judge;  Clerk of Court of Wapello County;  Wapello CountySheriff's Department;  Unnamed Defendants, Unknown Agents ofGovernment/State, Appellees.
No. 96-1793.
United States Court of Appeals, Eighth Circuit.
Submitted April 3, 1996.Decided May 3, 1996.

Before McMILLIAN, FAGG and BOWMAN, Circuit Judges.
PER CURIAM.


1
Iowa prisoner David Hill appeals the dismissal as frivolous of his 42 U.S.C. § 1983 complaint by the District Court1 for the Southern District of Iowa.  Hill complained he did not receive preliminary notice of a 1991 state replevin proceeding.


2
Upon initial review and before service of process, the district court held that under Iowa law the cause of action accrued in 1991 when service of the replevin notice gave Hill knowledge of all the facts supporting his claim.   The district court determined the two-year Iowa statute of limitations applicable to § 1983 actions barred the suit, concluded Hill's complaint lacked an arguable basis in law, denied leave to proceed in forma pauperis, and summarily dismissed the complaint without prejudice as frivolous under 28 U.S.C. § 1915(d).


3
A district court may dismiss an in forma pauperis complaint under § 1915(d) when it is apparent the statute of limitations has run.  Myers v. Vogal, 960 F.2d 750, 751 (8th Cir.1992) (per curiam).   We agree Hill knew all the facts supporting his claim upon service of replevin papers in 1991 and Iowa's applicable two-year statute of limitations barred his 1996 suit.  See Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir.1985), cert. denied, 475 U.S. 1028 (1986).


4
Accordingly, we affirm the order of the district court.   See 8th Cir.  R. 47A(a).



1
 The Honorable R.E. Longstaff, United States District Judge for the Southern District of Iowa